 


109 HR 3188 IH: Immigrant Victims of Violence Protection Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3188 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Ms. Schakowsky (for herself, Mr. Conyers, Ms. Jackson-Lee of Texas, Ms. Zoe Lofgren of California, Mrs. Napolitano, Mr. Gutierrez, Ms. Solis, Mrs. Capps, Mr. Filner, Mr. Honda, Mr. Hinojosa, Mr. Lantos, Mr. Kind, Mr. Moore of Kansas, Ms. Roybal-Allard, Ms. Slaughter, Mrs. Maloney, Ms. Moore of Wisconsin, Mr. Waxman, Mr. Berman, Ms. DeLauro, Ms. Eddie Bernice Johnson of Texas, Ms. McCollum of Minnesota, Ms. Lee, Ms. Watson, Ms. Linda T. Sánchez of California, Ms. Bordallo, Mr. Abercrombie, Mr. Ackerman, Mr. Baca, Ms. Baldwin, Ms. Berkley, Mr. Blumenauer, Mr. Brown of Ohio, Mr. Davis of Illinois, Ms. Carson, Mrs. Christensen, Mr. Crowley, Ms. DeGette, Mr. Doggett, Ms. Eshoo, Mr. Farr, Mr. Frank of Massachusetts, Mr. Gonzalez, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Hinchey, Mr. Jackson of Illinois, Mr. Jefferson, Ms. Kaptur, Mr. Kennedy of Rhode Island, Mr. Kildee, Mr. Kucinich, Mr. McDermott, Mr. McGovern, Ms. Matsui, Mr. Meek of Florida, Mr. Meeks of New York, Mr. Moran of Virginia, Mr. Nadler, Mr. Neal of Massachusetts, Ms. Norton, Mr. Oberstar, Mr. Owens, Mr. Pallone, Mr. Payne, Mr. Rush, Ms. Loretta Sanchez of California, Mr. Serrano, Mr. Stark, Mr. Stupak, Mr. Towns, Ms. Wasserman Schultz, Mr. Weiner, Mr. Wexler, Ms. Woolsey, and Mr. Wu) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Ways and Means, Agriculture, Financial Services, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Immigration and Nationality Act to provide protection for immigrant victims of violence. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as Immigrant Victims of Violence Protection Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows:  
 
Sec. 1. Short title 
Title I—Immigration Protections 
Subtitle A—Victims of Crime 
Sec. 101. Conditions applicable to U and T visas 
Sec. 102. Clarification of basis for relief under hardship waivers for conditional permanent residence 
Sec. 103. Adjustment of status for victims of trafficking 
Subtitle B—VAWA Petitioners 
Sec. 111. Definition of VAWA petitioner 
Sec. 112. Self-petitioning for children 
Sec. 113. Self-petitioning parents 
Sec. 114. Promoting consistency in VAWA adjudications 
Sec. 115. Relief for certain victims pending actions on petitions and applications for relief 
Sec. 116. Access to VAWA protection regardless of manner of entry 
Sec. 117. Eliminating abusers’ control over applications for adjustments of status 
Sec. 118. Parole for VAWA petitioners and derivatives 
Sec. 119. Exemption of victims of domestic violence, sexual assault and trafficking from sanctions for failure to depart voluntarily 
Sec. 120. Clarification of access to naturalization for victims of domestic violence 
Sec. 121. Consolidating adjudication of VAWA cases in VAWA unit 
Sec. 122. Prohibition of adverse determinations of admissibility or deportability based on protected information 
Subtitle C—Miscellaneous Provisions 
Sec. 131. Removing 2 year custody and residency requirement for battered adopted children 
Sec. 132. Waiver of certain grounds of inadmissibility for VAWA petitioners 
Sec. 133. Treatment of good moral character 
Sec. 134. Employment authorization for battered spouses of H–1B visa holders 
Sec. 135. Grounds for hardship waiver for conditional permanent residence for intended spouses 
Sec. 136. Cancellation of removal 
Sec. 137. Motions to reopen 
Sec. 138. Removal proceedings 
Sec. 139. Conforming relief in suspension of deportation parallel to the relief available in VAWA–2000 cancellation for bigamy 
Sec. 140. Correction of cross-reference to credible evidence provisions 
Sec. 141. Technical corrections 
Title II—Additional Protections 
Subtitle A—Ensuring Crime Victim Access to Legal Services 
Sec. 201. Ensuring crime victim access to legal services 
Subtitle B—Eligibility for Certain Public Benefits of Aliens Suffering from Domestic Abuse 
Sec. 211. Eligibility for certain public benefits of aliens suffering from domestic abuse 
Subtitle C—Law Enforcement Training Grants 
Sec. 221. Grants for law enforcement training programs to identify and protect victims of trafficking  
(c)References to VAWA–2000In this Act, the term VAWA–2000 means the Violence Against Women Act of 2000 (division B of Public Law 106–386). 
(d)Regulations Not later than 180 days after the date of the enactment of this Act, the Attorney General, the Secretary of Homeland Security, and Secretary of State shall promulgate regulations to implement the provisions contained in the Battered Immigrant Women Protection Act of 2000 (title V of VAWA–2000) and the amendments made by (and the provisions of) this Act. 
IImmigration Protections 
AVictims of Crime 
101.Conditions applicable to U and T visas 
(a)Treatment of U derivativesClause (ii) of section 101(a)(15)(U)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)(ii)), as added by section 1513(b) of VAWA–2000, is amended to read as follows: 
 
(ii)the spouse or child of an alien described in clause (i), or the parent of such an alien if the alien is a child, or the unmarried sibling of such a child if such sibling is under 18 years of age on the date on which such alien applied for status under such clause, if— 
(I)the Secretary of Homeland Security considers it necessary to avoid extreme hardship to such alien or such spouse, child, parent, or sibling; or 
(II)a government official described in clause (i)(III) certifies that an investigation or prosecution described in such clause would be harmed without the assistance of such spouse, child, parent, or sibling; and. 
(b)Treatment of spouse and children of victims of traffickingClause (ii) of section 101(a)(15)(T) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)) is amended to read as follows: 
 
(ii)if accompanying, or following to join, the alien described in clause (i)— 
(I)in the case of an alien so described who is under 21 years of age, the spouse, children, unmarried siblings under 18 years of age on the date on which such alien applied for status under such clause, and parents of such alien; or 
(II)in the case of an alien described in clause (i) who is 21 years of age or older, the spouse and children of such alien;. 
(c)Duration of U and T visas 
(1)U visasSection 214(p) of such Act (8 U.S.C. 1184(p)) is amended by adding at the end the following new paragraph: 
 
(6)Duration of statusThe authorized period of status of an alien as a nonimmigrant under section 101(a)(15)(U) shall be 4 years, but shall be extended— 
(A)on a year-by-year basis upon certification from a Federal, State or local law enforcement official, prosecutor, judge, or other Federal, State or local authority investigating or prosecuting criminal activity described in section 101(a)(15)(U)(iii) that the alien’s continued presence in the United States is required to assist in the investigation or prosecution of such criminal activity; and 
(B)if the alien files an application for adjustment of status under section 245(m), until final adjudication of such application.. 
(2)T visasSection 214(o) of such Act (8 U.S.C. 1184(o)), as redesignated by section 8(a)(3) of the Trafficking Victims Protection Reauthorization Act of 2003 (Public Law 108–193), is amended by adding at the end the following: 
 
(7)The authorized period of status of an alien as a nonimmigrant status under section 101(a)(15)(T) shall be 4 years, but shall be extended— 
(A)on a year-by-year basis upon certification from a Federal, State or local law enforcement official, prosecutor, judge, or other Federal, State or local authority investigating or prosecuting criminal activity relating to human trafficking that the alien’s continued presence in the United States is required to assist in the investigation or prosecution of such criminal activity; and 
(B)if the alien files an application for adjustment of status under section 245(l), until final adjudication of such application.. 
(d)Permitting change of nonimmigrant status to U and T nonimmigrant status 
(1)In generalSection 248 of such Act (8 U.S.C. 1258) is amended— 
(A)by striking The Attorney General and inserting (a) The Secretary of Homeland Security; 
(B)by inserting (subject to subsection (b)) after except; and 
(C)by adding at the end the following new subsection: 
 
(b)The limitation based on inadmissibility under section 212(a)(9)(B) and the exceptions specified in numbered paragraphs of subsection (a) shall not apply to a change of nonimmigrant classification to that of a nonimmigrant under subparagraph (T) or (U) of section 101(a)(15), other than from such classification under subparagraph (C) or (D) of such section.. 
(2)Conforming amendmentSection 214(l)(2)(A) of such Act (8 U.S.C. 1184(l)(2)(A)) is amended by striking 248(2) and inserting 248(a)(2).  
(e)U visa crimes 
(1)In generalSection 101(a)(15)(U) of such Act (8 U.S.C. 1101(a)(15)(U)) is amended— 
(A)in clause (i)(I)— 
(i)by inserting or injury after physical or mental abuse; and 
(ii)by inserting or witness after victim; and  
(B)in clause (iii), by inserting child abuse; stalking (including physical or electronic stalking); after unlawful criminal restraint; false imprisonment;. 
(2)ImplementationIt is the intent of Congress that certifications should be made under clause (i)(III) of section 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)) where an alien provides information to a law enforcement official on criminal activity described in clause (iii) of such section and is willing to help in the investigation of such activity, regardless of whether a prosecution is made in such case or if prosecution is made for criminal activity not described in such clause. 
(f)Certification process for victims of trafficking 
(1)Victim assistance in investigation or prosecutionSection 107(b)(1)(E) of the Trafficking Victims Protection Act of 2000 (Division A of Public Law 106–386; 22 U.S.C. 7105(b)(1)(E)) is amended— 
(A)in clause (i)(I), by striking investigation and prosecution and inserting investigation or prosecution, by the United States or a State or local government; and 
(B)in clause (iii)— 
(i)by striking Investigation and prosecution and investigation and prosecution and inserting Investigation or prosecution and investigation or prosecution, respectively; 
(ii)in subclause (II), by striking and at the end; 
(iii)in subclause (III), by striking the period and inserting ; or; and 
(iv)by adding at the end the following new subclause: 
 
(IV) responding to and cooperating with requests for evidence and information.. 
(2)Clarifying roles of Attorney General and Secretary of Homeland Security 
(A)Section 107 of the Trafficking Victims Protection Act of 2000 (Division A of Public Law 106–386; 22 U.S.C. 7105) is amended— 
(i)in subsections (b)(1)(E)(i)(II)(bb), (b)(1)(E)(ii), (e)(5), and (g), by striking Attorney General and inserting Secretary of Homeland Security; and 
(ii)in subsection (c), by inserting , Secretary of Homeland Security, after Attorney General. 
(B)Section 101(a)(15)(T) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)) is amended by striking Attorney General and inserting Secretary of Homeland Security each place it appears. 
(C)Section 212(d)(13) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(13)) is amended— 
(i)in subparagraph (A), by striking Attorney General and inserting Secretary of Homeland Security; 
(ii)in subparagraph (B), by striking Attorney General the first place it appears and inserting Secretary of Homeland Security; and 
(iii)in subparagraph (B), by striking Attorney General, in the Attorney General’s discretion and inserting Secretary, in the Secretary’s discretion. 
(D)Section 101(i) of the Immigration and Nationality Act (8 U.S.C. 1101(i)) is amended— 
(i)in paragraph (1), by striking Attorney General and inserting Secretary of Homeland Security, the Attorney General,; and 
(ii)in paragraph (2), by striking Attorney General and inserting Secretary of Homeland Security. 
(E)Section 245(l) of the Immigration and Nationality Act (8 U.S.C. 1255(l)) is amended— 
(i)by striking Attorney General and inserting Secretary of Homeland Security the first place it appears in paragraphs (1) and (2) and in paragraph (4); 
(ii)by striking Attorney General and inserting Secretary  the second place it appears in paragraphs (1) and (2); and 
(iii)in paragraph (2), by striking Attorney General’s and inserting Secretary’s. 
(3)Petitioning by State and local law enforcement officialsSection 107(c)(3) of the Trafficking Victims Protection Act of 2000 (Division A of Public Law 106–386; 22 U.S.C. 7105(c)(3)) is amended by adding at the end the following: State or local law enforcement officials may petition Federal law enforcement officials for the continued presence for trafficking victims. If such a petition contains a certification that a trafficking victim is a victim of a severe form of trafficking, the presence of the trafficking victim shall be permitted in accordance with this paragraph..  
(g)Effective dates 
(1)In generalThe amendments made by subsections (a), (b), (c)(1), (d), and (e) shall take effect on the date of the enactment of this Act. 
(2)Transition for duration of T visasIn the case of an alien who is classified as a nonimmigrant under section 101(a)(15)(T) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)) before the the date of implementation of the amendment made by subsection (c)(2) and whose period of authorized stay was less than 4 years, the authorized period of status of the alien as such a nonimmigrant shall be extended to be 4 years and shall be further extended on a year-by-year basis as provided in section 214(o)(7) of such Act, as added by such amendment. 
(3)Certification process 
(A)The amendments made by subsection (f)(1) shall be effective as if included in the enactment of VAWA–2000. 
(B)The amendments made by subsection (f)(2) shall be effective as of the applicable date of transfer of authority from the Attorney General to the Secretary of Homeland Security under the Homeland Security Act of 2002 (Public Law 107–296). 
(C)The amendment made by subsection (f)(3) shall be effective as if included in the enactment of the Trafficking Victims Protection Reauthorization Act of 2003 (Public Law 108–193).  
102.Clarification of basis for relief under hardship waivers for conditional permanent residence 
(a)In generalSection 216(c)(4) of the Immigration and Nationality Act (8 U.S.C. 1186a(c)(4)) is amended by adding at the end the following: An application for relief under this paragraph may be based on one or more grounds specified in subparagraphs (A) through (D) and may be amended at any time to change the ground or grounds for such relief without the application being resubmitted.. 
(b)Conforming amendmentSection 237(a)(1)(H)(ii) of such Act (8 U.S.C. 1227(a)(1)(H)(ii)) is amended by inserting before the period at the end the following: or qualifies for a waiver under section 216(c)(4).  
(c)Effective dateThe amendment made by subsection (a) shall apply to applications for relief pending or filed on or after April 10, 2003 . 
103.Adjustment of status for victims of traffickingSection 245(l)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1255(l)(1)(A)) is amended by striking for a continuous period of at least 3 years.  
BVAWA Petitioners 
111.Definition of VAWA petitioner 
(a)In generalSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following new paragraph: 
 
(51)The term VAWA petitioner means an alien whose application or petition for classification or relief under any of the following provisions (whether as a principal or as a derivative) has been filed and has not been denied after exhaustion of administrative appeals: 
(A)Clause (iii), (iv), or (vii) of section 204(a)(1)(A). 
(B)Clause (ii) or (iii) of section 204(a)(1)(B). 
(C)The first section of Public Law 89–732 (commonly known as the Cuban Adjustment Act) as a child or spouse who has been battered or subjected to extreme cruelty. 
(D)Section 902(d)(1)(B) of the Haitian Refugee Immigration Fairness Act of 1998 (division A of section 101(h) of Public Law 105–277). 
(E)Section 202(d)(1) of the Nicaraguan Adjustment and Central American Relief Act (8 U.S.C. 1255 note; Public Law 105–100). 
(F)Section 309(c)(5) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1101 note).. 
(b)Conforming amendments 
(1)Section 212(a)(6)(A)(ii)(I) of such Act (8 U.S.C. 1182(a)(6)(A)(ii)(I)) is amended by striking qualifies for immigrant status under subparagraph (A)(iii), (A)(iv), (B)(ii), or (B)(iii) of section 204(a)(1) and inserting is a VAWA petitioner. 
(2)Section 212(a)(9)(C)(ii) of such Act (8 U.S.C. 1182(a)(9)(C)(ii)) is amended by striking to whom the Attorney General has granted classification under clause (iii), (iv), or (v) of section 204(a)(1)(A), or classification under clause (ii), (iii), or (iv) of section 204(a)(1)(B) and inserting is a VAWA petitioner. 
(3)Subsections (h)(1)(C) and (g)(1)(C) of section 212 (8 U.S.C. 1182) is amended by striking qualifies for classification under clause (iii) or (iv) of section 204(a)(1)(A) or classification under clause (ii) or (iii) of section 204(a)(1)(B) and inserting is a VAWA petitioner. 
(4)Section 212(i)(1) of such Act (8 U.S.C. 1182(i)(1)) is amended by striking an alien granted classification under clause (iii) or (iv) of section 201(a)(1)(A) or clause (ii) or (iii) of section 204(a)(1)(B) and inserting a VAWA petitioner.  
(5)Section 237(a)(1)(H)(ii) of such Act (8 U.S.C. 1227(a)(1)(H)(ii)) is amended by striking is an alien who qualifies for classification under clause (iii) or (iv) of section 204(a)(1)(A) or clause (ii) or (iii) of section 204(a)(1)(B) and inserting is a VAWA petitioner. 
(6)Section 240A(b)(4)(B) of such Act (8 U.S.C. 1229b(b)(4)(B)) is amended by striking they were applications filed under section 204(a)(1) (A)(iii), (A)(iv), (B)(ii), or (B)(iii) of such Act and inserting the applicants were VAWA petitioners. 
(7)Section 245(a) of such Act (8 U.S.C. 1255(a)) is amended by striking under subparagraph (A)(iii), (A)(iv), (B)(ii), or (B)(iii) of section 204(a)(1) or and inserting as a VAWA petitioner. 
(8)Section 245(c) of such Act (8 U.S.C. 1255(c)) is amended by striking under subparagraph (A)(iii), (A)(iv), (A)(v), (A)(vi), (B)(ii), (B)(iii), or (B)(iv) of section 204(a)(1) and inserting as a VAWA petitioner. 
(9)For additional conforming amendments to sections 212(a)(4)(C)(i) and 240(c)(6)(C)(iv)(I) of the Immigration and Nationality Act, see sections 832(c) and 817(a) of this Act. 
112.Self-petitioning for children 
(a)Self-petitioning by children of parent-abusers upon death or other termination of parent-child relationship 
(1)Citizen parentsSection 204(a)(1)(A)(iv) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(A)(iv)) is amended— 
(A)by striking or who and inserting who; and 
(B)by inserting after domestic violence, the following: or who was a child of a United States citizen parent who within the past 2 years (or, if later, two years after the date the child attains 18 years of age) died or otherwise terminated the parent-child relationship,. 
(2)Lawful permanent resident parents 
(A)In generalSection 204(a)(1)(B)(iii) of such Act (8 U.S.C. 1154(a)(1)(B)(iii)) is amended— 
(i)by striking or who and inserting who; and 
(ii)by inserting after domestic violence, the following: or who was a child of a lawful permanent resident resident who within the past 2 years (or, if later, two years after the date the child attains 18 years of age) died or otherwise terminated the parent-child relationship,. 
(B)Conforming treatment of deceased spousesSection 204(a)(1)(B)(ii)(II)(aa)(CC) of such Act (8 U.S.C. 1154(a)(1)(B)(ii)(II)(aa)(CC)) is amended— 
(i)by redesignating subitems (aaa) and (bbb) as subitems (bbb) and (ccc), respectively; and 
(ii)by inserting before subitem (bbb), as so redesignated, the following:  
 
(aaa)whose spouse died within the past 2 years;. 
(3)Effective dates 
(A)In generalSubject to subparagraph (B), the amendment made by paragraphs (1) and (2) shall take effect on the date of the enactment of this Act. 
(B)Transition in case of citizen parents who died before enactmentIn applying the amendments made by paragraphs (1) and (2)(A) in the case of an alien whose citizen parent or lawful permanent resident parent died or whose parent-child relationship with such parent terminated during the period beginning on October 28, 1998, and ending on the date of the enactment of this Act, the following rules apply: 
(i)The reference to within the past 2 years in section 204(a)(1)(A)(iv) or 204(a)(1)(B)(iii), respectively, of the Immigration and Nationality Act in the matter inserted by such paragraph is deemed to be a reference to such period. 
(ii)The petition must be filed under such section within 2 years after the date of the enactment of this Act (or, if later, 2 years after the alien’s 18th birthday). 
(iii)The determination of eligibility for benefits as a child under such section (including under section 204(a)(1)(D) of the Immigration and Nationality Act by reason of a petition authorized under such section) shall be determined as of the date of the death of the citizen parent or lawful permanent resident parent or the termination of the parent-child relationship. 
(b)Protecting victims of child abuse from aging out 
(1)Clarification regarding continuation of immediate relative status for children of citizensSection 204(a)(1)(D)(i)(I) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(D)(i)(I)) is amended— 
(A)by striking clause (iv) of section 204(a)(1)(A) and inserting subparagraph (A)(iv); and 
(B)by striking a petitioner for preference status under paragraph (1), (2), or (3) of section 203(a), whichever paragraph is applicable and inserting to continue to be treated as an immediate relative under section 201(b)(2)(A)(i), or a petitioner for preference status under section 203(a)(3) if subsequently married,. 
(2)Clarification regarding application to children of lawful permanent residentsSection 204(a)(1)(D) of such Act (8 U.S.C. 1154(a)(1)(D)) is amended—— 
(A)in clause (i)(I)— 
(i) by inserting after the first sentence the following new sentence: Any child who attains 21 years of age who has filed a petition under subparagraph (B)(iii) that was filed or approved before the date on which the child attained 21 year of age shall be considered (if the child has not been admitted or approved for lawful permanent residence by the date the child attained 21 years of age) a petitioner for preference status under section 203(a)(2)(A), with the same priority date assigned to the self-petition filed under such subparagraph.; and 
(ii)in the last sentence, by inserting in either such case after shall be required to be filed; 
(B)in clause (i)(III), by striking paragraph (1), (2), or (3) of section 203(a) and inserting section 203(a)(2)(A); and 
(C)in clause (ii), by striking (A)(iii), (A)(iv),. 
(3)Effective dateThe amendments made by this subsection shall apply to applications filed before, on, or after the date of the enactment of VAWA–2000. 
(c)Clarification of no separate adjustment application for derivative children 
(1)In generalSection 245(a) of the Immigration and Nationality Act (8 U.S.C. 1255(a)) is amended by adding at the end the following: In the case of a petition under clause (ii), (iii), or (iv) of section 204(a)(1)(A) that includes an individual as a derivative child of a principal alien, no adjustment application other than the adjustment application of the principal alien shall be required for adjustment of status of the individual under this subsection or subsection (c)..  
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to applications filed before, on, or after such date. 
(d) Late petition permitted for adults abused as children 
(1)In generalSection 204(a)(1)(D) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(D)), as amended by subsection (b)(1), is amended by adding at the end the following new clause:  
 
(v)In the case of an alien who qualified to petition under subparagraph (A)(iv) or (B)(iii) as of the date the individual attained 21 years of age, the alien may file a petition under such respective subparagraph notwithstanding that the alien has attained such age or been married so long as the petition is filed before the date the individual attains 30 years of age. In the case of such a petition, the alien shall remain eligible for adjustment of status as a child notwithstanding that the alien has attained 21 years of age or has married, or both.. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to individuals who attain 21 years of age on or after the date of the enactment of VAWA–2000.  
113.Self-petitioning parents 
(a)In generalSection 204(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(A)) is amended by adding at the end the following new clause:  
 
(vii)An alien who— 
(I)is the parent of a citizen of the United States or was a parent of a citizen of the United States who within the past 2 years lost or renounced citizenship status related to battering or extreme cruelty by the United States citizen son or daughter or who within the past two years died; 
(II) is a person of good moral character; 
(III)is eligible to be classified as an immediate relative under section 201(b)(2)(A)(i); and 
(IV)resides, or has resided in the past, with the citizen daughter or son; may file a petition with the Secretary of Homeland Security under this subparagraph for classification of the alien under such section if the alien demonstrates that the alien has been battered by or has been the subject of extreme cruelty perpetrated by the alien’s citizen son or daughter.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
114.Promoting consistency in VAWA adjudications 
(a)In generalSection 204(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)) is amended— 
(1)in subparagraph (A)(iii)(II)(aa)(CC)(bbb), by striking an incident of domestic violence and inserting battering or extreme cruelty by the United States citizen spouse; 
(2)in subparagraph (A)(iv), by striking an incident of domestic violence and inserting battering or extreme cruelty by such parent; 
(3)in subparagraph (B)(ii)(II)(aa)(CC)(aaa), by striking due to an incident of domestic violence and inserting related to battering or extreme cruelty by the lawful permanent resident spouse; and 
(4)in subparagraph (B)(iii), by striking due to an incident of domestic violence and inserting related to battering or extreme cruelty by such parent. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of VAWA–2000. 
115.Relief for certain victims pending actions on petitions and applications for relief 
(a)VAWA petitioners and applicants for U and T nonimmigrant classification 
(1)In general Section 204(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)) is amended by adding at the end the following new subparagraph: 
 
(K) 
(i)In the case of an alien in the United States for whom a petition as a VAWA petitioner has been filed— 
(I)if the petition sets forth a prima facie case for approval, the alien shall not be removed, detained, or deported, and such a petition shall be processed without regard to whether a proceeding to remove or deport such alien is brought or pending; and  
(II)if the petition is approved, the alien is eligible for work authorization and shall be provided an employment authorized endorsement or other appropriate work permit incidental to such approval. 
(ii)In the case of an alien in the United States for whom an application for nonimmigrant status (whether as a principal or derivative child) under subparagraph (T) of section 101(a)(15) has been filed— 
(I)if there is a bona fide determination that the application is approvable or the application is approved, the alien shall not be removed, detained, or deported; and 
(II)if the application is approved, the alien is eligible for work authorization and shall be provided an employment authorized endorsement or other appropriate work permit incidental to such approval. 
(iii)In the case of an alien in the United States for whom an application for nonimmigrant status (whether as a principal or derivative child) under subparagraph (U) of section 101(a)(15) has been filed, if interim relief is granted on the application or the application is approved— 
(I)the alien shall not be removed, detained, or deported; and 
(II)the alien is eligible for work authorization and shall be provided an employment authorized endorsement or other appropriate work permit incidental to such relief or approval.  .  
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to petitions and applications filed before, on, or after such date. 
(b)Applicants for cancellation of removal or suspension of deportation 
(1)In generalSection 240A(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1229b(b)(2)) is amended by adding at the end the following new subparagraph: : 
 
(E)Relief while application pendingIn the case of an alien who has applied for relief under this paragraph and whose application sets forth a prima facie case for such relief or who has filed an application for relief under section 244(a)(3) (as in effect on March 31, 1997) that sets forth a prima facie case for such relief— 
(i)the alien shall not be removed, detained, or deported unless the application is denied and all opportunities for appeal of the denial have been exhausted; and 
(ii)such an application shall be processed without regard to whether a proceeding to remove or deport such alien is brought or pending.. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to applications filed before, on, or after such date. 
116.Access to VAWA protection regardless of manner of entry 
(a)Fiancees 
(1)In generalSection 214(d) of the Immigration and Nationality Act (8 U.S.C. 1184(d)) is amended by inserting before the period at the end the following: , unless the alien is not eligible under section 204(c) to have a petition approved and is eligible for status as a VAWA petitioner, for status as a nonimmigrant under subparagraph (T) or (U) of section 101(a)(15)(T), or for relief under section 240A(b)(2) or under section 244(a)(3) (as in effect on March 31, 1997). 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to aliens admitted before, on, or after such date. 
(b)Spouses who are conditional permanent residents 
(1)In generalSection 245(d) of the Immigration and Nationality Act (8 U.S.C. 1255(d)) is amended— 
(A)by inserting (1) after (d); and 
(B)by adding at the end the following new paragraph:  
 
(2)Paragraph (1) shall not apply to an alien who seeks adjustment of status on the basis of an approved petition for classification as a VAWA petitioner.. 
(2)Conforming clarification in cancellation of removalSection 240A(b)(2)(A) of such Act (8 U.S.C. 1229b(b)(2)(A)) is amended, in the matter before clause (i), by inserting , regardless of whether the alien has been admitted for permanent residence on a conditional basis under section 216, before if the alien demonstrates. 
(3)Suspension of deportationAn alien may qualify for relief under section 244(a)(3) of the Immigration and Nationality Act (as in effect on March 31, 1997), regardless of whether the alien has been admitted for permanent residence on a conditional basis under section 216 of such Act. 
(4)Effective dateThe amendments made by this subsection, and the provisions of paragraph (3), shall take effect on the date of the enactment of this Act and shall apply to applications for adjustment of status, for cancellation of removal, or for suspension of deportation filed before, on, or after such date. 
(c)Spouses and children of asylum applicants under adjustment provisions 
(1)In generalSection 209(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1159(b)(3)) is amended— 
(A)by inserting (A) after (3); and 
(B)by adding at the end the following:  
 
(B)was the spouse of a refugee within the meaning of section 101(a)(42)(A) at the time the asylum application was granted and who was battered or was the subject of extreme cruelty perpetrated by such refugee or whose child was battered or subjected to extreme cruelty by such refugee (without the active participation of such spouse in the battery or cruelty), or 
(C)was the child of a refugee within the meaning of section 101(a)(42)(A) at the time of the filing of the asylum application and who was battered or was the subject of extreme cruelty perpetrated by such refugee,. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and— 
(A)section 209(b)(3)(B) of the Immigration and Nationality Act, as added by paragraph (1)(B), shall apply to asylum applications granted before, on, or after such date; and 
(B)section 209(b)(3)(C) of such Act, as so added, shall apply with respect to asylum applications filed before, on, or after such date. 
(d)Visa waiver entrants 
(1)In generalSection 217(b)(2) of such Act (8 U.S.C. 1187(b)(2)) is amended by inserting after asylum, the following: as a VAWA petitioner, or for relief under subparagraph (T) or (U) of section 101(a)(15), under section 240A(b)(2), or under section 244(a)(3) (as in effect on March 31, 1997),. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to waivers provided under section 217(b)(2) of the Immigration and Nationality Act before, on, or after such date as if it had been included in such waivers. 
(e)Exception from foreign residence requirement for educational visitors 
(1)In generalSection 212(e) of such Act (8 U.S.C. 1182(e)) is amended, in the matter before the first proviso, by inserting unless the alien is a VAWA petitioner or a nonimmigrant under subparagraph (T) or (U) of section 101(a)(15) after following departure from the United States. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to . 
117.Eliminating abusers’ control over applications for adjustments of status 
(a)Application of motions to reopen for all VAWA petitionersSection 240(c)(7)(C)(iv) of the Immigration and Nationality Act (8 U.S.C. 1230(c)(7)(C)(iv)), as redesignated by section 101(d)(1) of the REAL ID Act of 2005 (Division B of Public Law 109–13), is amended — 
(1)in subclause (I), by striking under clause (iii) or (iv) of section 204(a)(1)(A), clause (ii) or (iii) of section 204(a)(1)(B) and inserting as a VAWA petitioner; and 
(2)in subclause (II), by inserting or adjustment of status after cancellation of removal. 
(b)Application of VAWA deportation protections for transitional relief to all VAWA petitionersSection 1506(c)(2) of the Violence Against Women Act of 2000 (8 U.S.C. 1229a note) is amended— 
(1)in subparagraph (A)— 
(A)by amending clause (i) to read as follows: 
 
(i)if the basis of the motion is to apply for relief as a VAWA petitioner (as defined in section 101(a)(51) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(51)) or under section 244(a)(3) of such Act (8 U.S.C. 1254(a)(3)); and; and 
(B)in clause (ii), by inserting or adjustment of status after suspension of deportation; and 
(2)in subparagraph (B)(ii), by striking for relief and all that follows through 1101 note)) and inserting for relief described in subparagraph (A)(i). 
(c)Application of VAWA-related relief under section 202 of NACARA 
(1)In generalSection 202(d)(1) of the Nicaraguan Adjustment and Central American Relief Act (8 U.S.C. 1255 note; Public Law 105–100) is amended— 
(A)in subparagraph (B)(ii), by inserting , or was eligible for adjustment, after whose status is adjusted; and 
(B)in subparagraph (E), by inserting after April 1, 2000 the following: , or, in the case of an alien who qualifies under subparagraph (B)(ii), applies for such adjustment during the 18-month period beginning on the date of enactment of the Violence Against Women Act of 2005 . 
(2)Technical amendmentSection 202(d)(3) of such Act (8 U.S.C. 1255 note; Public Law 105–100) is amended by striking 204(a)(1)(H) and inserting 204(a)(1)(J). 
(3)Effective dateThe amendment made by paragraph (2) shall take effect as if included in the enactment of VAWA–2000. 
(d)Petitioning rights of certain former spouses under Cuban adjustment 
(1)In generalThe first section of Public Law 89–732 (8 U.S.C. 1255 note) is amended— 
(A)in the last sentence, by striking 204(a)(1)(H) and inserting 204(a)(1)(J); and 
(B)by adding at the end the following: An alien who was the spouse of any Cuban alien described in this section and has resided with such spouse shall continue to be treated as such a spouse for 2 years after the date on which the Cuban alien dies (or, if later, 2 years after the date of enactment of Violence Against Women Act of 2005), or for 2 years after the date of termination of the marriage (or, if later, 2 years after the date of enactment of Violence Against Women Act of 2005) if the alien demonstrates a connection between the termination of the marriage and the battering or extreme cruelty by the Cuban alien.. 
(2)Effective dateThe amendment made by paragraph (1)(A) shall take effect as if included in the enactment of VAWA–2000. 
(e)Self-petitioning rights of HRIFA applicants 
(1)In generalSection 902(d)(1)(B) of the Haitian Refugee Immigration Fairness Act of 1998 (division A of section 101(h) of Public Law 105–277; 112 Stat. 2681–538; 8 U.S.C. 1255 note), as amended by section 1511(a) of VAWA–2000, is amended— 
(A)in clause (i), by striking whose status is adjusted to that of an alien lawfully admitted for permanent residence and inserting who is or was eligible for classification;  
(B)in clause (ii), by striking whose status is adjusted to that of an alien lawfully admitted for permanent residence and inserting who is or was eligible for classification; and 
(C)in clause (iii), by striking 204(a)(1)(H) and inserting 204(a)(1)(J). 
(2)Effective dateThe amendments made by paragraph (1)(C) shall take effect as if included in the enactment of VAWA–2000. 
(f)Self-petitioning rights under section 203 of NACARASection 309 of the Illegal Immigration and Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1101 note), as amended by section 203(a) of the Nicaraguan Adjustment and Central American Relief Act (8 U.S.C. 1255 note; Public Law 105–100), is amended— 
(1)in subsection (c)(5)(C)(i)(VII)(aa), as amended by section 1510(b) of VAWA–2000— 
(A)by striking or at the end of subitem (BB); 
(B)by striking and at the end of subitem (CC) and inserting or; and 
(C)by adding at the end the following new subitem:  
 
(DD) at the time at which the spouse or child files an application for suspension of deportation or cancellation of removal; and; and 
(2)in subsection (g)— 
(A)by inserting (1) before Notwithstanding; 
(B)by inserting subject to paragraph (2), after section 101(a) of the Immigration and Nationality Act)),; and 
(C)by adding at the end the following new paragraph: 
 
(2)There shall be no limitation on a motion to reopen removal or deportation proceedings in the case of an alien who is described in subclause (VI) or (VII) of subsection (c)(5)(C)(i). Motions to reopen removal or deportation proceedings in the case of such an alien shall be handled under the procedures that apply to aliens seeking relief under section 204(a)(1)(A)(iii) of the Immigration and Nationality Act.. 
(g)Effective dateExcept as otherwise provided in this section, the amendments made by this section shall take effect on the date of the enactment of this Act. 
118.Parole for VAWA petitioners and derivatives 
(a)In generalSection 240A(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1229b(b)(4)) is amended— 
(1)in the heading, by inserting Battered aliens and before Children of battered aliens; 
(2)in subparagraph (A)— 
(A)by striking or at the end of clause (i); 
(B)by striking the period at the end of clause (ii) and inserting ; or; and 
(C)by adding at the end the following new clause: 
 
(iii)a VAWA petitioner.; and 
(3)in subparagraph (B)— 
(A)in the first sentence, by inserting on a year-by-year basis after shall extend; and 
(B)in the first sentence, by inserting or, in the case of subparagraph (A)(iii), from the date of approval of the applicable petition after 1996). 
(b)Conforming amendmentSection 212(d)(5) of such Act (8 U.S.C. 1182(d)(5)) is amended by adding at the end the following new subparagraph: 
 
(C)For provision providing for parole for certain battered aliens, children or battered aliens, and parents of battered alien children, see section 240A(b)(4).. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
119.Exemption of victims of domestic violence, sexual assault and trafficking from sanctions for failure to depart voluntarily 
(a)In generalSection 240B(d) of the Immigration and Nationality Act (8 U.S.C. 1229c(d)) is amended— 
(1)by striking If and inserting (1) Subject to paragraph (2), if; and 
(2)by adding at the end the following new paragraph: 
 
(2)The ineligibility for relief under paragraph (1) shall not apply to an alien who is a VAWA petitioner, who is seeking status as a nonimmigrant under subparagraph (T) or (U) of section 101(a)(15), or who is an applicant for relief under section 240A(b)(2) or under section 244(a)(3) (as in effect on March 31, 1997).. 
(b)Effective dateThe amendments made by subsection (a) shall apply as if included in the enactment of the Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208) and shall apply to failures to depart voluntarily occurring before, on, or after the date of the enactment of this Act. 
120.Clarification of access to naturalization for victims of domestic violence 
(a)In generalSection 319(a) of the Immigration and Nationality Act (8 U.S.C. 1430(a)) is amended by inserting after extreme cruelty by a United States citizen spouse or parent the following: , regardless of whether the lawful permanent resident status was obtained on the basis of such battery or cruelty. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to applications for naturalization filed before, on, or after the date of the enactment of this Act. 
121.Consolidating adjudication of VAWA cases in VAWA unit 
(a)In generalSubtitle F of title IV of the Homeland Security Act of 2002 (Public Law 107–296) is amended by adding at the end the following new section: 
 
479. Consolidated adjudication of VAWA cases in VAWA unit 
(a)Sole jurisdictionThe Secretary of Homeland Security shall designate the VAWA unit as the administrative unit within the Department of Homeland Security with sole jurisdiction over the adjudication of the following: 
(1)Applications and petitions of VAWA petitioners described in section 101(a)(51) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(51)). 
(2)Applications for nonimmigrant status under subparagraph (T) or (U) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)). 
(3)Applications seeking relief under paragraph (2) or (4) of section 240A(b) of the Immigration and Nationality Act (8 U.S.C. 122b(b)). 
(4)Applications for adjustment of status by VAWA petitioners who are described in subparagraph (A) or (B) of section 101(a)(51) of such Act. 
(5)Applications for employment authorization under section 214(c)(11). 
(b)Additional jurisdictionThe VAWA unit may have jurisdiction over such other matters as the Secretary may specify. 
(c)VAWA unit definedFor purposes of this section, the term VAWA unit means the administrative unit within the Department of Homeland Security that has responsibility as of May 1, 2005, for petitions under subparagraphs (A)(iii), (A)(iv), (B)(ii), and (B)(iii) of section 204(a)(1) of the Immigration and Nationality Act and for applications for nonimmigrant status under subparagraphs (T) and (U) of section 101(a)(15) of such Act.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 478 the following new item: 
 
 
Sec. 479. Consolidated adjudication of VAWA cases in VAWA unit. 
(c)Effective dateThe amendment made by paragraph (1) shall apply to applications and petitions filed on or after the date that is 180 days after the date of the enactment of this Act and, to the extent feasible, to applications and petitions filed before such date. 
122.Prohibition of adverse determinations of admissibility or deportability based on protected information 
(a)Application to additional departments and other battered aliensSection 384 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1367) is amended— 
(1)in subsection (a), as amended by section 1513(d) of VAWA–2000— 
(A)in the matter before paragraph (1), by striking (including any bureau or agency of such Department) and inserting , or the Secretary of Homeland Security, the Secretary of State, the Secretary of Health and Human Services, or the Secretary of Labor or any other official or employee of the Department of Homeland Security, the Department of State, the Department of Health and Human Services, or the Department of Labor (including any bureau or agency of any such Department); 
(B)in paragraph (1)— 
(i)in the matter before subparagraph (A), by striking furnished solely by and inserting furnished by or derived from information provided solely by; 
(ii)by striking or at the end of subparagraph (D); 
(iii)by adding or at the end of subparagraph (E); 
(iv)by inserting after subparagraph (E) the following new subparagraph: 
 
(F)in the case of an alien applying for continued presence as a victim of trafficking under section 107(b)(1)(E)(i)(II)(bb) of the Trafficking Protection Act of 2000 or status under section 101(a)(15)(T) of the Immigration and Nationality Act, the trafficker or perpetrator,; and 
(v)by striking or at the end;  
(C)in paragraph (2)— 
(i)by striking of the Department, and inserting of any such Department,; 
(ii)by striking under clause (iii) or (iv) of section 204(a)(1)(A), clause (ii) or (iii) of section 204(a)(1)(B) and inserting as a VAWA petitioner (as defined in section 101(a)(51) of the Immigration and Nationality Act), or under;  
(iii)by striking or section 240A(a)(3) of such Act as an alien (or the part of a child) who has been battered or subjected to extreme cruelty. and inserting the following: , section 101(a)(15)(T), or section 240A(b)(2) of such Act, or section 244(a)(3) of such Act (as in effect on March 31, 1997), or for continued presence as a victim of trafficking under section 107(b)(1)(E)(i)(II)(bb) of the Trafficking Protection Act of 2000, or any derivative of the alien;; and 
(iv)by striking the period at the end and inserting a semicolon; and 
(D)by inserting after paragraph (2) the following: 
 
(3)undertake any part of an enforcement action— 
(A)at a domestic violence shelter, a victims services organization or program (as described in section 2003(8) of the Omnibus Crime Control and Safe Streets Act of 1968), a rape crisis center, a family justice center, or a supervised visitation center; or 
(B)against an alien at a courthouse (or in connection with the appearance of the alien at a courthouse) if the alien is appearing in connection with a protection order case, child custody case, or other civil or criminal case relating to domestic violence, sexual assault, trafficking, or stalking in which the alien has been battered or subject to extreme cruelty or if the alien is described in subparagraph (T) or (U) of section 101(a)(15) of the Immigration and Nationality Act; or 
(4)in the case of an alien described in section 101(a)(27)(J) of the Immigration and Nationality Act who has been abused, neglected, or abandoned, contact the alleged abuser (or family member of the alleged abuser) at any stage of applying for special immigrant juvenile status, including after a request for the consent of the Secretary of Homeland Security under clause (iii)(I) of such section.; and 
(2)in subsection (b)— 
(A)in paragraphs (1), by striking may provide, in the Attorney General’s discretion and inserting , Secretary of Homeland Security, Secretary of State, Secretary of Health and Human Services, and Secretary of Labor may provide; 
(B)in paragraph (2), by striking may provide in the discretion of the Attorney General and inserting , Secretary of Homeland Security, Secretary of State, Secretary of Health and Human Services, and the Secretary of Labor may provide; and 
(C)in paragraph (5), by striking is authorized to disclose and inserting , Secretary of Homeland Security, Secretary of State, Secretary of Health and Human Services, and Secretary of Labor, or Attorney General may disclose. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to violations or disclosures made on or after such date. 
CMiscellaneous Provisions 
131.Removing 2 year custody and residency requirement for battered adopted children 
(a)In generalSection 101(b)(1)(E)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(E)(i)) is amended by inserting after at least two years the following: or if the child has been battered or subject to extreme cruelty by the adopting parent or by a family member of the adopting parent residing in the same household. 
(b)Conforming naturalization amendmentSection 320(a)(3) of such Act (8 U.S.C. 1431(a)(3)) is amended by inserting before the period at the end the following: or the child is residing in the United States pursuant to a lawful admission for permanent residence and has been battered or subject to extreme cruelty by the citizen parent or by a family member of the citizen parent residing in the same household  
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to applications pending or filed on or after such date. 
132.Waiver of certain grounds of inadmissibility for VAWA petitioners 
(a)Waiver of unlawful presenceParagraph (9)(B)(iii)(IV) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) is amended by striking who would be described in paragraph (6)(A)(ii) and all that follows and by inserting who demonstrates that the alien is described in subclauses (I) and (II) of paragraph (6)(A)(ii).. 
(b)Waiver of false claim of U.S. citizenship 
(1)In generalSection 212(i)(1) of such Act (8 U.S.C. 1182(i)(1)) is amended by inserting (and, in the case of a VAWA petitioner who demonstrates a connection between the false claim of United States citizenship and the petitioner being subjected to extreme cruelty or physical or mental abuse, clause (ii)) after clause (i). 
(2)Conforming referenceSection 212(a)(6)(C)(iii) of such Act (8 U.S.C. 1182(a)(6)(C)(iii)) is amended by striking clause (i)and inserting clauses (i) and (ii). 
(c)Exemption from public charge ground 
(1)In generalSection 212(a)(4) of such Act (8 U.S.C. 1182(a)(4)) is amended by adding at the end the following new subparagraph: 
 
(E)Special rule for battered aliensSubparagraphs (A) through (C) shall not apply to an alien who is a VAWA petitioner or is a qualified alien described in section 431(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996.. 
(2)Conforming amendmentSection 212(a)(4)(C)(i) of such Act (8 U.S.C. 1182(a)(4)(C)(i)) is amended to read as follows: 
 
(i) the alien is described in subparagraph (E); or. 
(d)Effective dateExcept as provided in this section, the amendments made by this section shall take effect on the date of the enactment of this Act and shall apply regardless of whether the conviction was entered, crime, or disqualifying event occurred before, on, or after such date. 
133.Treatment of good moral character 
(a)In generalSection 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) is amended—— 
(1)in subparagraphs (F) and (G), by striking at least one year and inserting is more than one year; 
(2)in subparagraph (J), by striking one year imprisonment or more by inserting imprisonment of more than one year; 
(3)in subparagraph (P), by striking at least 12 months and inserting more than one year; and 
(4)in subparagraphs (R) and (S), by striking at least one year and inserting more than one year. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to all convictions entered (and criminal acts occurring) before, on, or after the date of the enactment of this Act. 
134.Employment authorization for battered spouses of H–1B visa holders 
(a)In generalSection 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)), as amended by sections 403(a) and 404(a) of the REAL ID Act of 2005 (Division B of Public Law 109–13), is amended by adding at the end the following new paragraph:  
 
(15)In the case of an alien spouse admitted under section 101(a)(15)(H) who is accompanying or following to join a principal alien admitted under section 101(a)(15)(H)(i)(B), the Secretary of Homeland Security shall authorize the alien spouse to engage in employment in the United States and provide the spouse with an employment authorized endorsement or other appropriate work permit if the alien spouse demonstrates that during the marriage the alien spouse or a child of the alien spouse has been battered or has been the subject to extreme cruelty perpetrated by the spouse of the alien spouse.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to aliens who obtained the status of an alien spouse admitted under section 101(a)(15)(H) of the Immigration and Nationality Act before, on, or after such date. 
135.Grounds for hardship waiver for conditional permanent residence for intended spouses 
(a)In generalSection 216(c)(4) of the Immigration and Nationality Act (8 U.S.C. 1186a(c)(4)) is amended— 
(1)by striking or at the end of subparagraph (B); 
(2)by striking the period at the end of subparagraph (C) and inserting , or; and 
(3)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)the alien meets the requirements under section 204(a)(1)(A)(iii)(II)(aa)(BB) and following the marriage ceremony has been battered by or was subject to extreme cruelty perpetrated by his or her intended spouse and was not at fault in failing to meet the requirements of paragraph (1).. 
(b)Effective dateThe amendments made by subsection (a) shall apply as if included in the enactment of VAWA–2000. 
136.Cancellation of removal 
(a)Clarifying application of domestic violence waiver authority in cancellation of removal 
(1)In generalSection 240A(b) of the Immigration and Nationality Act (8 U.S.C. 1229b(b)) is amended— 
(A)in paragraph (1)(C), by striking (except in a case described in section 237(a)(7) where the Attorney General exercises discretion to grant a waiver) and inserting , subject to paragraph (5); 
(B)in paragraph (2)(A), by amending clause (iv) to read as follows: 
 
(iv)subject to paragraph (5), the alien is not inadmissible under section 212(a)(2) or removable under section 237(a)(2) or 237(a)(3); and ; and 
(C)by adding at the end the following new paragraph: 
 
(5)Application of domestic violence waiver authorityParagraphs (1)(C) and (2)(A)(iv) shall not apply with respect to an offense described in clause (i) or (ii) of section 237(a)(2)(E) in the case described in section 237(a)(7)(A).. 
(2)Effective dateThe amendments made by paragraph (1) shall apply as if included in the enactment of section 1504(a) of VAWA–2000. 
(b)Clarifying nonapplication of cancellation cap 
(1)In generalSection 240A(e)(3) of the Immigration and Nationality Act (8 U.S.C. 1229b(e)(3)) is amended by adding at the end the following new subparagraph: 
 
(C)Aliens with respect to their cancellation of removal under subsection (b)(2).. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to cancellations of removal occurring on or after October 1, 2004. 
137.Motions to reopen 
(a)Removal proceedings 
(1)In generalSection 240(c)(7) of the Immigration and Nationality Act (8 U.S.C. 1230(c)(7)), as redesignated by section 101(d)(1) of the REAL ID Act of 2005 (Division B of Public Law 109–13), is amended— 
(A)in subparagraph (A), by inserting , except that this limitation shall not apply so as to prevent the filing of one motion to reopen described in clause (iv) before the period at the end; 
(B)in subparagraph (C)(iv), in the matter before subclause (I), by striking The deadline specified in subsection (b)(5)(C) for filing a motion to reopen does not apply and inserting Any limitation under this section on the deadlines for filing such motions shall not apply; and 
(C)in subparagraph (C)(iv), by adding after and below subclause (III) the following new sentence: 
The filing of a motion to reopen under this clause shall stay the removal of the alien pending final disposition of the motion including exhaustion of all appeals.. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act. 
(b)Deportation proceedings 
(1)In generalSection 1506(c)(2)(A) of VAWA–2000 is amended— 
(A)in the matter before clause (i), by striking Notwithstanding any limitation imposed by law on motions inserting Notwithstanding any limitation on the number of motions, or the deadlines for filing motions (including the deadline specified in section 242B(c)(3) of the Immigration and Nationality Act before the title III–A effective date),; 
(B)in the matter before clause (i), by striking there is no time limit on the filing of a motion and all that follows through does not apply and inserting such limitations shall not apply to the filing of a single motion under this subparagraph to reopen such proceedings; and 
(C)by adding at the end the following:  
The filing of a motion under this subparagraph shall stay the removal of the alien pending a final disposition of the motion including the exhaustion of all appeals.. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act . 
138.Removal proceedings 
(a)Exception to reinstatement of removal 
(1)In generalSection 241(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1251(a)(5)) is amended by adding at the end the following: The provisions of this paragraph shall not apply to an alien who, before reinstatement of the removal order, sought relief as a VAWA petitioner, applied for status as a nonimmigrant under subparagraph (T) or (U) of section 101(a)(15), or applied for relief under section 240A(b)(2)or section 244(a)(3) (as in effect on March 31, 1997).. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act. 
(b)Treatment of battery or extreme cruelty as exceptional circumstances 
(1)In generalSection 240(e)(1) of such Act (8 U.S.C. 1230(e)(1)) is amended by inserting battery or extreme cruelty of the alien or any child or parent of the alien or after exceptional circumstances (such as. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to a failure to appear that occurs before, on, or after such date. 
139.Conforming relief in suspension of deportation parallel to the relief available in VAWA–2000 cancellation for bigamy Section 244(a)(3) of the Immigration and Nationality Act (as in effect before the title III–A effective date in section 309 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996) shall be applied as if or by a United States citizen or lawful permanent resident whom the alien intended to marry, but whose marriage is not legitimate because of that United States citizen’s or permanent resident’s bigamy were inserted after by a spouse or parent who is a United States citizen or lawful permanent resident. 
140.Correction of cross-reference to credible evidence provisions 
(a)Cuban adjustment provisionThe last sentence of the first section of Public Law 89–732 (November 2, 1966; 8 U.S.C. 1255 note), as amended by section 1509(a) of VAWA–2000, is amended by striking 204(a)(1)(H) and inserting 204(a)(1)(J). 
(b)NACARASection 202(d)(3) of the Nicaraguan Adjustment and Central American Relief Act (8 U.S.C. 1255 note; Public Law 105–100), as amended by section 1510(a)(2) of VAWA–2000, is amended by striking 204(a)(1)(H) and inserting 204(a)(1)(J). 
(c)IIARAIRASection 309(c)(5)(C)(iii) of the Illegal Immigration and Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1101 note), as amended by section 1510(b)(2) of VAWA–2000, is amended by striking 204(a)(1)(H) and inserting 204(a)(1)(J). 
(d)HRIFASection 902(d)(1)(B)(iii) of the Haitian Refugee Immigration Fairness Act of 1998 (division A of section 101(h) of Public Law 105–277; 112 Stat. 2681–538), as amended by section 1511(a) of VAWA–2000, is amended by striking 204(a)(1)(H) and inserting 204(a)(1)(J). 
(e)Effective dateThe amendments made by this section shall take effect as if included in the enactment of VAWA–2000. 
141.Technical corrections 
(a)Technical corrections to references in application of special physical presence and good moral character rules 
(1)Physical presence rulesSection 240A(b)(2)(B) of the Immigration and Nationality Act (8 U.S.C. 1229b(b)(2)(B)) is amended— 
(A)in the first sentence, by striking (A)(i)(II) and inserting (A)(ii); and 
(B)in the fourth sentence, by striking section 240A(b)(2)(B) and inserting this subparagraph, subparagraph (A)(ii),. 
(2)Moral character rulesSection 240A(b)(2)(C) of such Act (8 U.S.C. 1229b(b)(2)(C)) is amended by striking (A)(i)(III) and inserting (A)(iii). 
(3)Effective dateThe amendments made by this subsection shall be effective as if included in the enactment of section 1504(a) of VAWA (114 Stat. 1522). 
(b)Correction of cross-reference error in applying good moral character 
(1)In generalSection 101(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(f)(3)) is amended by striking (9)(A) and inserting (10)(A). 
(2)Effective dateThe amendment made by paragraph (1) shall be effective as if included in the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208). 
(c)Punctuation correctionEffective as if included in the enactment of section 5(c)(2) of VAWA–2000, section 237(a)(1)(H)(ii) of such Act (8 U.S.C. 1227(a)(1)(H)(ii)) is amended by striking the period at the end and inserting ; or. 
(d)Correction of designation and indentationThe last sentence of section 212(a)(9)(C)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(C)(ii)), as added by section 1505(a) of VAWA–2000, is amended— 
(1)by striking section 212(a)(9)(C)(i) and inserting clause (i); 
(2)by redesignating paragraphs (1) and (2), and subparagraphs (A) through (D) of paragraph (2), as subclauses (I) and (II), and items (aa) through (dd) of subclause (II), respectively; and 
(3)by moving the margins of each of such paragraphs and subparagraphs 6 ems to the right. 
(e)Additional technical correctionSection 245(l)(2)(B) of such Act (8 U.S.C. 1255(l)(2)(B)) is amended by striking (10(E)) and inserting (10)(E)). 
IIAdditional Protections 
AEnsuring Crime Victim Access to Legal Services 
201.Ensuring crime victim access to legal services 
(a)In generalSection 502 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998 (Public Law 105–119; 111 Stat. 2510) is amended— 
(1)by amending subparagraph (C) of subsection (a) to read as follows: 
 
(C) subsection (a)(11) of such section 504 shall not be construed to prohibit a recipient from using Corporation funds and funds derived from a source other than the Corporation to provide legal assistance to— 
(i)an alien who has been battered or subjected to extreme cruelty or who has been a victim of sexual assault or a victim of trafficking in the United States;  
(ii)an alien whose child has been battered or subjected to extreme cruelty or has been a victim of sexual assault or a victim of trafficking in the United States, if the alien has not actively participated in the battery, extreme cruelty, sexual assault, or trafficking; or 
(iii)an alien who qualifies (or whose child qualifies) for status under section 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)) .; and 
(2)by striking paragraph (2) of subsection (b) and inserting the following: 
 
(2)The term victim of trafficking has the meaning given such term in section 103(14) of the Trafficking Victims Protection Act of 2000 (Public Law 106–286; 22 U.S.C. 7102(14)).. 
(b)Effective dateThe amendments made by subsection (a) shall apply to expenditures made on or after the date of the enactment of this Act with respect to appropriations made for fiscal years beginning before, on, or after such date. 
(c)ConstructionNothing in the amendments made by subsection (a) shall be construed to restrict the legal assistance provided to victims of severe forms of trafficking and certain family members allowed under section 107(b)(1) of the Trafficking Victims Protection Act of 2000 (Public Law 106–286; 22 U.S.C. 7105(b)(1)). 
BEligibility for Certain Public Benefits of Aliens Suffering from Domestic Abuse 
211.Eligibility for certain public benefits of aliens suffering from domestic abuse 
(a)Exemption from SSI and food stamps banSection 402(a)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)) is amended by adding at the end the following new subparagraph:  
 
(M)Battered and crime victim aliensWith respect to eligibility for benefits for a specified Federal program (as defined in paragraph (3)), paragraph (1) shall not apply to an alien who— 
(i)is described in section 431(c); 
(ii)is described in section 431(b) and also is described in section 431(c), other than paragraphs (1)(B), (2)(B), and (3)(B) of such section; or 
(iii)is described in a clause (i) or (ii) and was lawfully admitted as a permanent resident.. 
(b)Exemption from TANF, social services block grant, and medicaid banSection 402(b)(2) of such Act (8 U.S.C. 1612(b)(2)) is amended by inserting after subparagraph (F) the following new subparagraph:  
 
(G)Battered and crime victim aliensAn alien who— 
(i)is described in section 431(c); 
(ii)is described in section 431(b) and also is described in section 431(c), other than paragraphs (1)(B), (2)(B), and (3)(B) of such section; or 
(iii)is described in clause (i) or (ii) and was lawfully admitted as a permanent resident.. 
(c)Exemption from 5-year ban for Federal means-tested public benefitsSection 403(b) of such Act (8 U.S.C. 1613(b)) is amended by adding at the end the following new paragraph: 
 
(3)Battered and crime victim aliensAn alien who— 
(A)is described in section 431(c); 
(B)is described in section 431(b) and also is described in section 431(c), other than paragraphs (1)(B), (2)(B), and (3)(B) of such section; or 
(C)is described in subparagraph (A) or (B) and was lawfully admitted as a permanent resident.. 
(d)Status as qualified alien for VAWA petitioners and nonimmigrant U and T visa applicants and visa holdersSection 431(c) of such Act (8 U.S.C. 1641(b)) is amended— 
(1)in paragraph (1)(B)— 
(A) in clause (i), by striking or a child and inserting , child, or parent and by striking or (iv) and inserting (iv), or (vii); 
(B) in clause (ii), by striking (as in effect prior to April 1, 1997); 
(C)in clause (iii), by striking the period at the end and inserting a comma; 
(D)in clause (iv), by striking the semicolon at the end and inserting a comma; 
(E)in clause (v), by striking the semicolon at the end and inserting , or; and 
(F)by adding at the end the following new clause: 
 
(vi)status as a VAWA petitioner (as defined in section 101(a)(51) of such Act), other than such a petitioner described in clause (i) or (ii);; 
(2)by striking or at the end of paragraph (2)(B); 
(3)by striking the period at the end of paragraph (3)(B) and inserting ; or; and 
(4)by inserting after paragraph (3)(B) the following new paragraph: 
 
(4)an alien who has applied for and not been denied status as a nonimmigrant under clause (i) or (ii) of subparagraph (T), or clause (i) or (ii) of subparagraph (U), of section 101(a)(15) of the Immigration and Nationality Act. 
(e)Conforming definition of family used in laws granting Federal public benefit access for battered aliens to State family law 
(1)In generalSection 431(c) of such Act (8 U.S.C. 1641(c)) is amended— 
(A)in paragraph (1)(A), by striking by a spouse or a parent, or by a member of the spouse or parent’s family residing in the same household as the alien and the spouse or parent consented to, or acquiesced in, such battery or cruelty and inserting by a spouse, parent, son, or daughter, or by any individual having a relationship with the alien covered by the civil or criminal domestic violence statutes of the State or Indian country where the alien resides, or the State or Indian country in which the alien, the alien’s child, or the alien child’s parents received a protection order, or by any individual against whom the alien could obtain a protection order,; 
(B)in paragraph (2)(A), by striking by a spouse or parent of the alien (without the active participation of the alien in the battery or cruelty), by a member of the spouse or parent’s family residing in the same household as the alien and the spouse or parent consented or acquiesced to such battery or cruelty, and inserting by a spouse, parent, son, or daughter of the alien (without the active participation of the alien in such battery) or by any individual having a relationship with the alien covered by the civil or criminal domestic violence statutes of the State or Indian country where the alien resides, or the State or Indian country in which the alien, the alien’s child, or the alien child’s parents received a protection order, or by any individual against whom the alien could obtain a protection order,; and 
(C)in paragraph (3)(A), by striking by a spouse or parent, or by a member of the spouse or parent’s family residing in the same household as the alien and the spouse or parent consented or acquiesced to such battery or cruelty, and inserting by a spouse, parent, son, or daughter, or by any individual having a relationship with the alien covered by the civil or criminal domestic violence statutes of the State or Indian country where the alien resides, or the State or Indian country in which the alien, the alien’s child, or the alien child’s parents received a protection order, or by any individual against whom the alien could obtain a protection order,. 
(2)Federal attribution of sponsor’s income and resourcesSection 421(f)(1)(A) of such Act (8 U.S.C. 1631(f)(1)(A)) is amended— 
(A)in clause (i), by striking by a spouse or parent, or by a member of the spouse or parent’s family residing in the same household as the alien and the spouse or parent consented or acquiesced to such battery or cruelty, and inserting by a spouse, parent, son, or daughter, or by any individual having a relationship with the alien covered by the civil or criminal domestic violence statutes of the State or Indian country where the alien resides, or the State or Indian country in which the alien, the alien’s child, or the alien child’s parents received a protection order, or by any individual against whom the alien could obtain a protection order,; 
(B)in clause (ii), by striking by a spouse or parent of the alien (without the active participation of the alien in the battery or cruelty), or by a member of the spouse or parent’s family residing in the same household as the alien and the spouse or parent consented or acquiesced to such battery or cruelty, and inserting by a spouse, parent, son, or daughter of the alien (without the active participation of the alien in the battery or cruelty) or by any individual having a relationship with the alien covered by the civil or criminal domestic violence statutes of the State or Indian country where the alien resides, or the State or Indian country in which the alien, the alien’s child, or the alien child’s parents received a protection order, or by any individual against whom the alien could obtain a protection order,; 
(C)by striking or before (iii) the alien; and 
(D)by inserting , or (iv) the alien is described in section 431(c)(4) before and the battery or cruelty. 
(f)Elimination of sponsor liability and responsibility or reimbursement with respect to benefits provided to battered aliensSection 423(d) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 is amended by adding after paragraph (11) the following new paragraph: 
 
(12)Benefits provided to an alien who— 
(A)is described in section 431(c); or 
(B)is described in section 431(b) and also is described in section 431(c), other than paragraphs (1)(B), (2)(B), and (3)(B) of such section.. 
(h)Conforming amendment confirming IIRAIRA’s grant of public and assisted housing to all qualified aliens, including battered immigrantsSection 214 of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a) is amended— 
(1)in subsection (a)— 
(A)in paragraph (6), by striking or at the end; 
(B)by redesignating paragraph (7) as paragraph (8); and 
(C)by inserting after paragraph (6) the following: 
 
(7)a qualified alien described in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641), or; and 
(2)in subsection (c)— 
(A)in paragraph (1)(A), by striking (6) and inserting (7); and 
(B)in paragraph (2)(A), in the matter preceding clause (i), by inserting (other than a qualified alien described in 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641) after any alien. 
(i)ImplementationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, Secretary of Agriculture, the Secretary of Health and Human Services, and the Secretary of Housing and Urban Development shall promulgate regulations for its officials to implement this section. 
(j)Effective dateThe amendments made by this section apply to applications for public benefits and public benefits provided on or after the date of the enactment of this Act. 
CLaw Enforcement Training Grants 
221.Grants for law enforcement training programs to identify and protect victims of trafficking 
(a)DefinitionsIn this section: 
(1)Act of traffickingThe term act of trafficking means an act or practice described in paragraph (8) or (9) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). 
(2)Eligible entityThe term eligible entity means a State or a local government. 
(3)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, American Samoa, and any other territory or possession of the United States. 
(4)Victim of traffickingThe term victim of trafficking means an individual subjected to an act of trafficking. 
(b)Grants authorizedThe Attorney General may award grants to eligible entities to provide training to State and local law enforcement personnel to identify and protect victims of trafficking. 
(c)Use of fundsA grant awarded under this section shall be used for any one or more of the following: 
(1)To train law enforcement personnel to identify and protect victims of trafficking, including training such personnel to utilize Federal, State, or local resources to assist victims of trafficking. 
(2)To train law enforcement or State or local prosecutors to identify, investigate, or prosecute acts of trafficking. 
(3)To train law enforcement or State or local prosecutors to utilize laws that prohibit acts of trafficking. 
(4)To assist in the development of State and local laws to prohibit acts of trafficking. 
(d)Restrictions 
(1)Supplement not supplantA grant awarded under this section shall be used to supplement and not supplant other Federal, State, and local public funds available to carry out the training described in subsection (c). 
(2)Administrative expensesAn eligible entity that receives a grant under this section may use not more than 5 percent of the total amount of such grant for administrative expenses. 
(3)NonexclusivityNothing in this section may be construed to restrict the ability of an eligible entity to apply for or obtain funding from any other source to carry out the training described in subsection (c). 
(e)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2006 through 2010 to carry out this section. 
 
